 Case 2:18-cr-00703-JMV Document 131 Filed 06/15/21 Page 1 of 1 PageID: 849



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor                       973-645-2700
                                                             Newark, New Jersey 07102


                                                             June 15, 2021

By E-mail and ECF
The Hon John Michael Vazquez
District Court Judge
United States Courthouse and Post Office
Newark, New Jersey 07102

                 Re: U.S. v. Leevander Wade, Crim. No. 18-703

Dear Judge Vazquez:

      As the Court directed, the Government writes to address its position on
defendant’s request for a laptop computer at the Monmouth County
Correctional Facility (Dkt. No. 129, filed May 25, 2021). The Government takes
no position on the defendant’s motion.

      The Government does note that the information provided to the Court by
the United States Marshal’s Service may be useful to the Court in determining
the motion. I am forwarding a copy to counsel of that communication under
separate email.

      The Government is available should the Court require additional
information.
                                         Very truly yours,

                                                             RACHAEL A. HONIG
                                                             Acting United States Attorney




                                                             By: Robert Frazer
                                                             Assistant U.S. Attorney

cc. Troy Archie, Esq.
    John Whipple, Esq.
